Citation Nr: 0907128	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-30 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
peptic ulcer disease.  

2.  Entitlement to service connection for a low back 
disorder. 

3.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as diverticulosis and gastroenteritis.

4.  Entitlement to service connection for an acquired 
psychiatric disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for joint 
pain, as a qualifying chronic disability under 38 C.F.R. § 
3.317.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
liver disorder.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pancreatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1977 to October 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

In the May 2008 Informal Brief Presentation, it appears that 
the Veteran raised a claim for clear and unmistakable error 
(CUE) in the 1998 rating decisions.  If he desires to pursue 
a CUE claim, he must raise it with specificity at the RO.  As 
that claim has not been adjudicated, it is not before the 
Board at this time.

The issues of entitlement to an increased rating for peptic 
ulcer disease and service connection for an acquired 
psychiatric disorder, as well as the claims based on new and 
material evidence, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic low back disorder was not manifest during 
service; a chronic low back disorder is not currently shown.

2.  A chronic gastrointestinal disorder was not manifest 
during service; chronic stomach pathology was not identified 
until after service; diverticulosis and gastroenteritis are 
unrelated to service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active duty; a low back disorder is not currently shown.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2008).

2.  A gastrointestinal disorder, claimed as diverticulosis 
and gastroenteritis, was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Low Back Disorder

The Veteran contends, in essence, that he incurred a low back 
disorder in service.  However, his service treatment records 
reveal only one complaint of back pain in December 1993 when 
he was treated for pain in the center of his upper back which 
radiated downward while bending.  

Significantly, in his August 1997 Report of Medical History 
at separation, he self-reported that he never suffered from 
recurrent back pain.  Similarly, his August 1997 Report of 
Medical Examination indicated that his spine and 
musculoskeletal system were within normal limits.  This 
suggests that his single complaint of back pain in December 
1993 was acute and transitory rather than chronic in nature.  

The Board notes that his January 1998 VA general examination 
report did not note any musculoskeletal abnormalities.  This 
evidence suggests no chronic low back pathology shortly after 
discharge from service.  The first post-service indication of 
back symptomatology was in September 2003, when he filed his 
claim for service connection for a back disorder.  

However, outpatient treatment records do not reflect a 
chronic low back disorder.  The only mention of low back 
complaints is in September 2004, when the treating physician 
noted that the Veteran complained of aches and pain that 
"seem to be psycho-somatic in nature, such as migraine 
headaches, spastic colon, back pain, etc."  Otherwise, 
multiple assessments of his musculoskeletal system were 
normal.

As discussed herein, however, post-service evidence does not 
reflect the presence of a chronic low back disorder.  Where, 
as here, there is no competent evidence of a disability, the 
preponderance of the evidence is against the claim for 
service connection.  See 38 C.F.R. § 3.385 (2008); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  As such, the 
appeal is denied.  

Gastrointestinal Disorder,
Claimed as Diverticulosis and Gastroenteritis

The Veteran also contends that diverticulosis and 
gastroenteritis first manifested while in service.  Service 
treatment records do not reveal complaints of, treatment for, 
or diagnosis of a gastrointestinal disorder of any kind.  
While his August 1997 Report of Medical History at separation 
indicated that he suffered from stomach trouble, his August 
1997 Report of Medical Examination related that his abdomen 
and viscera were within normal limits.

In January 1998, the Veteran underwent VA examinations.  The 
general medical examination report reflected diagnoses of 
duodenal ulcer disease with active duodenal ulcer and a large 
proximal bowel diverticula.  He was granted service 
connection for peptic ulcer disease.  

In the May 2008 Informal Hearing Presentation, the Veteran 
incorrectly stated that the service medical records showed a 
diagnosis of "large proximal bowel diverticula" in January 
1998.  In reality, he separated from service in October 1997, 
and the diagnosis was rendered during a post-service VA 
examination in January 1998.  Contrary to the statements, the 
diverticula was not shown in the service treatment records.  

Nonetheless, even though a diverticula was noted in January 
1998, shortly after service separation, there is no 
indication that had diverticulitis at that time.  Moreover, 
even if he was treated for an episode of gastritis in service 
(as he has reported), the evidence of record does not show 
post-service complaints of, treatment for, or a diagnosis of 
gastritis for many years thereafter.

Specifically, in September 2003, he filed a claim for, among 
other things, gastroenteritis and diverticulitis.  He 
underwent a VA stomach examination in November 2003.  While 
an in-service history of gastritis was noted, he was 
diagnosed with duodenal ulcer disease and duodenitis, but not 
diverticulitis or gastroenteritis.  

While it is not clear when the Veteran was diagnosed with 
diverticulitis or gastroenteritis, the disorders first appear 
on his computer-generated problem list in March 2004.  In 
this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1997) and initial 
symptoms related to diverticulitis and gastroenteritis 
apparently in 2004 (a 7-year gap).  

As such, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Next, although service connection may be granted when the 
evidence establishes a medical nexus between active duty 
service and current complaints, the Board finds that the 
competent evidence does not attribute the Veteran's 
gastrointestinal disorders to active duty, despite his 
contentions to the contrary.  Significantly, none of his 
treating physicians has ever established a relationship 
between his gastrointestinal complaints and active duty 
(except to the extent that h is already service-connected for 
ulcer disease).

The Board has also considered the Veteran's statements 
regarding a medical nexus between his disorders and active 
duty.  To that end, competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211(1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In sum, the Board has carefully weighed the evidence of 
record, the Veteran's statements, the VA treatment records, 
in light of the applicable law, and finds that equipoise is 
not shown and the benefit of the doubt rule does not apply.  
As the evidence fails to support the claim for service 
connection, the Board is unable to grant the benefits sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in October 2003 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2007, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  Therefore, adequate notice 
was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained service treatment records and VA 
treatment records.  Further, the Veteran submitted additional 
records and various written statements.  Next, specific VA 
medical opinions pertinent to the issues on appeal were 
obtained in January 1998, June 1998, and November 2003.  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a low back disorder is denied.

Service connection for a gastrointestinal disorder, claimed 
as diverticulosis and gastroenteritis, is denied.




REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

With respect to the Veteran's claim for a rating in excess of 
10 percent for peptic ulcer disease, the Board notes that the 
condition was last examined in November 2003.  In his May 
2008 Informal Hearing Presentation, he indicated that his 
peptic ulcer disease has worsened in severity.  As such, a 
stomach examination is warranted to assess the current 
severity of the condition.  

With respect to his claim for service connection for an 
acquired psychiatric disorder, the Board notes that service 
treatment records dated in September 1997 indicate episodes 
of insomnia, as well as episodes of stress and depression 
which were controlled at the time.  The Veteran's Report of 
Medical History at separation also indicated that he suffered 
from frequent trouble sleeping, depression or excessive 
worry, and nervous trouble.  

Post-service treatment records indicate diagnoses of 
depression and depressive disorder.  While this medical 
evidence suggests a possible nexus, it is too equivocal or 
lacking in specificity to support a decision on the merits.  
However, it is sufficient to trigger the VA's duty to assist 
in obtaining a VA examination to determine the probable 
etiology and date of onset of his current psychiatric 
disorder.  

With respect to the issues of whether new and material 
evidence has been received to reopen the claims of 
entitlement to service connection for joint pain, a liver 
disorder, and pancreatitis, the Board calls attention to Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  That case addresses 
notice requirements specific to new and material claims.  

Essentially, under Kent, the Veteran must be apprised as to 
the requirements both as to the underlying service connection 
claim and as to the definitions of new and material evidence.  
Kent further requires that the notice inform the Veteran as 
to the basis for the prior final denial and as to what 
evidence would be necessary to substantiate the claim.  

In September 2003 and December 2004 correspondences 
pertaining to VA's duties to assist and notify, the RO failed 
to advise the Veteran as to the basis for the previous 
denials.  Furthermore, no other communication from the RO 
provided that information.  Therefore, appropriate notice 
should be provided to the Veteran in accordance with Kent.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the Veteran a 
corrective VCAA letter which satisfies all 
VCAA notice obligations  38 U.S.C.A. §§ 
5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2008).  Such notice should 
specifically apprise him of the basis of 
the RO's previous denials of his claims in 
accordance with Kent.  

The RO should advise the Veteran of the 
evidence and information necessary to 
reopen his service connection claims and 
inform him of the division of 
responsibility between him and VA in 
producing or obtaining that evidence or 
information.    

2. The RO should secure all of the 
Veteran's treatment records from the San 
Juan Vet Center in Rio Piedras, Puerto 
Rico, dated from November 2005 to the 
present.  If these records are determined 
to be unavailable, it should be documented 
as such in the claims file.

3.  The RO should schedule the Veteran for 
an appropriate examination to determine 
the current severity of his peptic ulcer 
disease.  The claims folder should be 
provided to and reviewed by the examiner.  
All relevant findings should be reported.

4.  The RO should schedule the Veteran for 
a psychiatric examination to determine the 
nature and extent of any psychiatric 
disorders found to be present.  Each 
diagnosis should conform to the DSM-IV and 
the examiner's opinion  must be supported 
by complete rationale.  Any and all 
studies deemed necessary by the examiner 
should be completed.  The claims file must 
be made available to the examiner for 
review and the examination report should 
reflect such review.   

Based on current examination and review of 
the claims folder, the examiner is asked 
to offer an opinion as to whether it is at 
least as likely as not that any current 
psychiatric disorder is related to the 
insomnia, stress, and depression 
documented in service.  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  If the examiner cannot provide the 
requested opinion without resorting to 
speculation, the examination report should 
so state.

5.  The RO should then readjudicate the 
claims on appeal.  If the disposition of 
any claim remains unfavorable to the 
appellant, the RO should furnish the 
appellant and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


